Pee Curiam.
In our opinion, the plaintiff, in its first cause of action, did not state facts sufficient to constitute a cause of action in equity. The lease under which the defendants deposited the sum of $25,000 as security, by order of the Supreme Court, upon consent of plaintiff’s assignor, was disaffirmed and terminated prior to plaintiff’s acquiring any interest in the real property. The lease of the premises having been disaffirmed and terminated prior to the plaintiff’s acquiring an interest in the property, plaintiff had no right whatever to the sum deposited by the defendants as security for the lease. At the time the order of disaffirmance of the lease was made the court had jurisdiction of the parties and of the subject-matter. There was no appeal ever taken from the order of disaffirmance, and said order became the law of the case and still remains in full force and effect. Clearly, the plaintiff has no interest whatever in the sum deposited by the defendants as security for the performance of a lease that was terminated, with the consent of plaintiff’s assignor, long before plaintiff acquired any title to the premises.
Holding, as we do, that the plaintiff does not state facts in its complaint to entitle it to equitable relief, it follows that the application for a temporary injunction was properly denied, and that the stay obtained by the plaintiff was properly vacated.
*603Each of the orders appealed from should be affirmed, with twenty dollars costs and disbursements to defendants, respondents, against plaintiff, appellant, in each case.
Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.
Each of the orders appealed from affirmed, with twenty dollars costs and disbursements in each case. Settle orders on notice.